                                


Exhibit 10.10


EMPLOYMENT AGREEMENT




EMPLOYMENT AGREEMENT (this "Agreement"), made and entered into on November 14,
2016 and effective as of January 1, 2017 (the "Effective Date"), by and between
Nasdaq, Inc. (the "Company") and Adena Friedman (the “Executive"), hereby
superseding the terms of Executive’s prior Agreement effective June 16, 2014.


In consideration of the premises and mutual covenants herein and for other good
and valuable consideration, the parties hereby agree as follows:


1.    Term of Agreement. Subject to Section 8 below, the term of this Agreement
shall commence on the Effective Date and end on January 1, 2022 (the "Term").


2.    Position.


(a)    Duties. The Executive shall serve as the Company's Chief Executive
Officer and shall have such other duties as agreed to by the Executive and the
Board of Directors of the Company (the “Board”). In such position, the Executive
shall have such duties and authority as shall be determined from time to time by
the Board and as shall be consistent with the by-laws of the Company as in
effect from time to time; provided, however, that, at all times, the Executive’s
duties and responsibilities hereunder shall be commensurate in all material
respects with her status as the senior-most officer of the Company. During the
Term, the Executive shall devote her full time and best efforts to her duties
hereunder. The Executive shall report directly to the Board (or any Committee of
the Board designated for this purpose). In addition, the Executive agrees to
serve during the Term as a member of the Board to the extent she is periodically
elected or appointed to such position in accordance with the by-laws of the
Company and applicable law.


(b)    Company Code of Ethics. The Executive shall comply in all respects with
the Company’s Code of Ethics and all applicable corporate policies referenced in
the Code of Ethics, as may be amended from time to time (the "Code of Ethics").
The Executive may, in accordance with the Code of Ethics, (i) engage in personal
activities involving charitable, community, educational, religious or similar
organizations and (ii) manage her personal investments; provided, however, that,
in each case, such activities are in all respects consistent with applicable
law, the Nasdaq Continuing Obligations Agreement dated as of November 14, 2016
attached as Exhibit A (“Continuing Obligations Agreement”) and Section 9 below.


3.    Base Salary. During the Term, the Company shall pay the Executive a base
salary (the "Base Salary") at an annual rate of not less than $1,000,000. The
Base Salary shall be payable in regular payroll installments in accordance with
the Company's payroll practices as in effect from time to time (but no less
frequently than monthly). The Management Compensation Committee of the Board
(the "Compensation Committee") shall review the Base Salary at least annually
and may (but shall be under no obligation to) increase (but not decrease) the
Base Salary on the basis of such review.




4.    Annual Bonus.


(a)    Annual Bonus. For each calendar year during the Term, the Executive shall
be eligible to participate in the Executive Corporate Incentive Plan of the
Company (the "Bonus Program") in accordance with the terms and provisions of
such Bonus Program as established from time to time by the Compensation
Committee and pursuant to which the Executive will be eligible to earn an annual
cash bonus (the "Annual Bonus"). Pursuant to the terms of the Bonus Program, the
Executive shall be eligible to earn, for each full calendar year during the
Term, a target Annual Bonus of not less than $2,000,000 (the "Target Bonus")
based upon the achievement of one or more performance goals established for such
year by the Compensation Committee. The Executive shall have the


1

--------------------------------------------------------------------------------

                                


opportunity to make suggestions to the Compensation Committee prior to the
determination of the performance goals for the Bonus Program for each
performance period, but the Compensation Committee will have final power and
authority concerning the establishment of such goals. The Compensation Committee
shall review the Target Bonus at least annually and may (but shall be under no
obligation to) increase (but shall not decrease) the Target Bonus on the basis
of such review. The Target Bonus for each year during the Term shall never be
less than the Target Bonus for the immediately preceding year.


(b)    Timing and Deferral of Annual Bonus. The Annual Bonus for each year shall
be paid to the Executive as soon as reasonably practicable following the end of
such year, but in no event later than March 15th following the end of the
calendar year to which such Annual Bonus relates.
 
5.    Equity Compensation. In calendar year 2017, the Company will grant the
Executive $6,000,000 in performance share units. In subsequent years, based on
the Compensation Committee’s evaluation of the performance of the Company and
Executive, peer group market data, internal equity and consistent with past
practices with respect to the combined aggregate value of the grants of options,
restricted share units and performance share units, the Executive may be granted
equity awards, pursuant to Company’s Equity Incentive Plan (the “Stock Plan”),
which has been adopted by the Board and may from time to time be amended. The
applicable provisions of the Company’s Stock Plan or each equity award agreement
executed by the Executive and the Company shall govern the treatment of the
equity awards.


6.    Employee Benefits. During the Term, the Company shall provide the
Executive with benefits on the same basis as benefits are generally made
available to other senior executives of the Company, including, without
limitation, medical, dental, vision, disability and life insurance, financial
and tax planning services and retirement benefits. The Executive shall be
entitled to four weeks of paid vacation to be used in accordance with the
Company’s then current vacation policy; provided, however, that, in the event
the Executive's employment ends for any reason, the Executive shall be paid only
for unused vacation that accrued in the calendar year her employment terminated
and any unused vacation for any prior year shall be forfeited.


7.    Business and Other Expenses.


(a)
Business Expenses. During the Term, the Company shall reimburse the Executive
for reasonable business expenses incurred by her in the performance of her
duties hereunder in accordance with the policy established by the Compensation
Committee.

(b)
Transportation and Security. During the Term, in accordance with the directives
of the Compensation Committee, the Company shall provide the Executive with an
automobile and driver during the business week for personal and business use and
at other times as required for business purposes. The driver shall have security
training as necessary and advisable for the personal safety of the Executive or
her family.

    
8.    Termination. Notwithstanding any other provision of this Agreement,
subject to the further provisions of this Section 8, the Company may terminate
the Executive's employment or the Executive may resign such employment for any
reason or no stated reason at any time, subject to the notice and other
provisions set forth below:


(a)    Generally. In the event of the termination of the Executive's employment
for any reason, the Executive shall receive payment of (i) any unpaid Base
Salary through the Date of Termination (as defined below), to be paid in
accordance with Section 3 above, (ii) subject to Section 6 above, any accrued
but unpaid vacation through the Date of Termination payable within 14 days of
the Date of Termination (iii) any earned but unpaid Annual Bonus with respect to
the calendar year ended prior to the Date of Termination, payable in accordance
with Section 4(b) (the "Base Obligations"). In addition, in the event of the
Executive's termination of employment, the applicable provisions of the
Company’s Stock Plan or each equity award agreement executed by the Executive
and the Company shall govern the treatment of the equity awards.


2

--------------------------------------------------------------------------------

                                




For purposes of this Agreement, "Date of Termination" means (i) in the event of
a termination of the Executive's employment by the Company for Cause or by the
Executive for Good Reason, the date specified in a written notice of termination
(or, if not specified therein, the date of delivery of such notice), but in no
event earlier than the expiration of the cure periods set forth in
Section 8(b)(ii) or 8(b)(iii) below, respectively; (ii) in the event of a
termination of the Executive's employment by the Company without Cause, the date
specified in a written notice of termination (or if not specified therein, the
date of delivery of such notice); (iii) in the event of a termination of the
Executive's employment by the Executive without Good Reason, the date specified
in a written notice of termination, but in no event less than 60 days following
the date of delivery of such notice; (iv) in the event of a termination of the
Executive's employment due to Permanent Disability (as defined below), the date
the Company terminates the Executive's employment following the certification of
the Executive's Permanent Disability; or (v) in the event of a termination of
employment due to the Executive's death, the date of the Executive's death.


(b)    Termination by the Company Without Cause or by the Executive for Good
Reason Other Than in Connection with Change in Control.


(i)    The Executive's employment hereunder may be terminated by the Company
without Cause or by the Executive for Good Reason. Upon the termination of the
Executive's employment by the Company without Cause or by the Executive for Good
Reason pursuant to this Section 8(b), the Executive shall, subject to Section
8(h) below, and unless the Executive is entitled to the CIC Severance Benefits
(as defined below), be entitled to receive, in addition to the Base Obligations,
the following payments and benefits (the "Severance Benefits"):


(A)    Severance Payment. The Company shall pay the Executive an amount (the
“Severance Payment”) equal to the sum of (I) two times the Base Salary paid to
the Executive with respect to the calendar year immediately preceding the
Executive’s Date of Termination, (II) the Target Bonus and (III) any pro rata
Target Bonus with respect to the calendar year in which the Date of Termination
occurs, determined in accordance with the Pro Rata Target Bonus Calculation.
Target Bonus for severance purposes is defined under the Executive Corporate
Incentive Plan for the calendar year which precedes the year in which occurs the
Executive’s Date of Termination. Target Bonus is intended to be a fixed
severance payment equal to the prior year Target Bonus and not a
performance-contingent payment dependent on current year or prior year
performance. “Pro-Rata Target Bonus Calculation” is determined by multiplying
the Target Bonus by a fraction, the numerator of which is the number of days in
the fiscal year in which the Date of Termination occurs through the Date of
Termination and the denominator of which is three hundred sixty-five. Pro-rata
Target Bonus with respect to the calendar year in which Executive’s Date of
Termination occurs shall be paid only in the event the performance goals
established under the ECIP for that calendar year with respect to such Target
Bonus have been satisfied. Payment of the pro-rata Target Bonus shall be delayed
until following the date the Company’s Compensation Committee determines that
such performance goals have been satisfied, in accordance with the rules under
the ECIP (the “Performance Goal Determination Date”).


The Severance Payment is payable in substantially equal monthly installments for
the twelve month period following the Executive’s Date of Termination, with the
first installment to be paid in the month following the month in which the
Release Effective Date occurs; provided, however (consistent with the
requirements of Section 409A), that if the 60 day period described in Section
8(h) below begins in one calendar year and ends in another, the first
installment of the Severance Payment shall be paid not earlier than January 1 of
the calendar year following the Date of Termination (the period during which the
Severance Benefits are paid being the “Severance Period”). Payments of the
pro-rata Target Bonus portion of the Severance Payment shall be paid beginning
as of date described above or, if later, within 30 days following the
Performance Goal Determination Date. If payment of one or more installments of
the pro-rata Target Bonus portion of the Severance Payment must be delayed until
following the Performance Goal Determination Date, the initial installment shall
consist of a lump sum equal to the total of all such installments delayed or due
as of such payment date, without adjustment for interest; and
            


3

--------------------------------------------------------------------------------

                                


(B)    Equity Vesting. The Executive shall, subject to Section 8(h), be entitled
to receive twelve (12) months of continued vesting of outstanding Performance
Share Units (PSUs), based on actual PSU goal performance during the respective
performance periods.


(C)    Health Care Coverage Payments. The Company shall pay to the Executive on
a monthly basis during the Coverage Period a taxable cash payment equal to the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”) premium for the highest
level of coverage available under the Company’s group health plans, but reduced
by the monthly amount that the Executive would pay for such coverage if the
Executive was an active employee. “Coverage Period” shall mean the period
commencing on the first day of the Severance Period and ending on the earlier of
(i) the expiration of 24 months from the first day of the Severance Period, and
(ii) the date that the Executive is eligible for coverage under the health care
plans of a subsequent employer. The payments provided by this Section shall be
conditioned upon the Executive being covered by the Company’s health care plans
immediately prior to the Date of Termination.


All other benefits, if any, due the Executive following termination pursuant to
this Section 8(b) shall be determined in accordance with the plans, policies and
practices of the Company; provided, however, that the Executive shall not
participate in any severance plan, policy or program of the Company. The
Severance Benefits are payments and benefits to which the Executive is not
otherwise entitled, are given in consideration for the Release (as described in
Section 8(h) below) and are in lieu of any severance plan, policy or program of
the Company or any of its subsidiaries that may now or hereafter exist. The
payments and benefits to be provided pursuant to this Section 8(b)(i) shall
constitute liquidated damages and shall be deemed to satisfy and be in full and
final settlement of all obligations of the Company to the Executive under this
Agreement. The Executive acknowledges and agrees that such amounts are fair and
reasonable, and are her sole and exclusive remedy, in lieu of all other remedies
at law or in equity, with respect to the termination of her employment
hereunder. If, during the Severance Period, the Executive breaches in any
material respect any of her obligations under Section 9, or the Confidentiality
Agreement, the Company may, upon written notice to the Executive (x) terminate
the Severance Period and cease to make any further payments of the Severance
Payment and (y) cease any health care coverage payments, except in each case as
required by applicable law.


(ii)    For purposes of this Agreement, "Cause" shall mean (A) the Executive's
conviction of, or pleading nolo contendere to, any crime, whether a felony or
misdemeanor, involving the purchase or sale of any security, mail or wire fraud,
theft, embezzlement, moral turpitude, or Company property (with the exception of
minor traffic violations or similar misdemeanors); (B) the Executive's repeated
neglect of her duties to the Company; or (C) the Executive's willful misconduct
in connection with the performance of her duties or other material breach by the
Executive of this Agreement provided that the Company may not terminate the
Executive's employment for Cause unless (x) the Company first gives the
Executive written notice of its intention to terminate and of the grounds for
such termination within 90 days following the date the Board is informed of such
grounds at a meeting of the Board and (y) the Executive has not, within 30 days
following receipt of such notice, cured such Cause (if capable of cure) in a
manner that is reasonably satisfactory to the Board.


(iii)    For purposes of this Agreement, "Good Reason" shall mean the Company
(A) reducing the Executive's position, duties, or authority; (B) failing to
secure the agreement of any successor entity to the Company that the Executive
shall continue in her position without reduction in position, duties or
authority; (C) relocating the Executive’s principal work location beyond a 50
mile radius of her work location as of the Effective Date (provided that this
Clause (C) shall apply only to a relocation that occurs during the two year
period beginning upon a Change of Control, as defined below, and ending two
years thereafter); or (D) committing any other material breach of this
Agreement; provided, however, that the occurrence of a Change in Control,
following which the Company continues to have its common stock publicly traded
and the Executive is offered continued employment as an executive officer with
substantially the same duties and authority as she has hereunder of such
publicly traded entity, shall not be deemed to give rise to an event or
condition constituting Good Reason; and provided further that no event or
condition shall constitute Good Reason unless (x) the Executive gives the
Company a Notice of Termination specifying her objection to such event or
condition within 90 days following the occurrence of such event or condition,
(y) such event or condition is not corrected, in all material respects, by the
Company in a manner that is reasonably satisfactory to the Executive within
30 days following the Company's


4

--------------------------------------------------------------------------------

                                


receipt of such notice and (z) the Executive resigns from her employment with
the Company not more than 30 days following the expiration of the 30-day period
described in the foregoing clause (y).


(c)    Permanent Disability.        


(i)    The Executive's employment hereunder shall terminate upon her Permanent
Disability. Upon termination of the Executive's employment due to Permanent
Disability, the Executive shall, subject to Section 8(h) below, be entitled to
receive, in addition to the Base Obligations, (A) a pro rata Target Bonus with
respect to the calendar year in which the Date of Termination occurs, determined
in accordance with the Pro Rata Target Bonus Calculation and payable in a lump
sum within 30 days following the Release Effective Date (provided that if the 60
day period described in Section 8(h) below begins in one calendar year and ends
in another, the pro rata Target Bonus shall be paid not earlier than January 1
of the calendar year following the Date of Termination) and (B) accelerated
vesting of all unvested equity compensation awarded to the Executive by the
Company as of the Effective Date and, in accordance with Section 5, each equity
award agreement executed by the Executive and the Company shall describe the
treatment of the equity awards under this Section 8(c). All other benefits, if
any, due the Executive following termination pursuant to this Section 8(c) shall
be determined in accordance with the plans, policies and practices of the
Company; provided, however, that the Executive shall not participate in any
other severance plan, policy or program of the Company.


(ii)    For purposes of this Agreement, “Permanent Disability” means either (i)
the inability of the Executive to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months or (ii) the Executive is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, receiving income replacement benefits for a period of not less than
three months under an accident and health plan covering employees of the
Company. The Executive shall be deemed Permanently Disabled if she is determined
to be (i) totally disabled by the Social Security Administration or (ii)
disabled in accordance with a disability insurance program, provided such
definition of disabled under the program complies with the definition of
Permanent Disability hereunder. Otherwise, such Permanent Disability shall be
certified by a physician chosen by the Company and reasonably acceptable to the
Executive (unless she is then legally incapacitated, in which case such
physician shall be reasonably acceptable to the Executive’s authorized legal
representative).
(d)    Death. The Executive's employment hereunder shall terminate due to her
death. Upon termination of the Executive's employment hereunder due to death,
the Executive's estate shall, subject to Section 8(h) below, be entitled to
receive, in addition to the Base Obligations,(A) a pro rata Target Bonus with
respect to the calendar year in which the Date of Termination occurs, determined
in accordance with the Pro Rata Target Bonus Calculation and payable in a lump
sum within 30 days following the Release Effective Date (provided that if the 60
day period described in Section 8(h) below begins in one calendar year and ends
in another, the pro rata Target Bonus shall be paid not earlier than January 1
of the calendar year following the Date of Termination) and (B) accelerated
vesting of all unvested equity compensation awarded to the Executive by the
Company as of the Effective Date and, in accordance with Section 5, each equity
award agreement executed by the Executive and the Company shall describe the
treatment of the equity awards under this Section 8(d). All other benefits, if
any, due the Executive's estate following termination pursuant to this
Section 8(d) shall be determined in accordance with the plans, policies and
practices of the Company.


(e)    For Cause by the Company or Without Good Reason by the Executive. The
Executive's employment hereunder may be terminated by the Company for Cause or
by the Executive without Good Reason. Upon termination of the Executive’s
employment for Cause or without Good Reason pursuant to this Section 8(e), the
Executive shall have no further rights to any compensation (including any Annual
Bonus) or any other benefits under this Agreement other than the Base
Obligations. All other benefits, if any, due the Executive following the
Executive's termination of employment pursuant to this Section 8(e) shall be
determined in accordance with the plans, policies and practices of the Company;
provided, however, that the Executive shall not participate in any severance
plan, policy, or program of the Company.


5

--------------------------------------------------------------------------------

                                




(f)    Termination in Connection with Change in Control by the Company Without
Cause or by the Executive for Good Reason.


(i)    If, within the period beginning on a Change in Control (as defined herein
below), and ending two (2) years following such Change in Control, the
Executive's employment is terminated by the Company without Cause or by the
Executive for Good Reason, the Executive shall, subject to Section 8(h) below,
be entitled to receive, in addition to the Base Obligations, the following
payments and benefits (the "CIC Severance Benefits"):


(A)    CIC Severance Payment. On the first day of the seventh (7th) month
following the Executive’s Date of Termination, the Company shall pay the
Executive a lump sum cash payment equal to the sum of (I) two times the Base
Salary paid to the Executive with respect to the calendar year immediately
preceding the Executive's Date of Termination, (II) the Target Bonus and (III) a
pro rata portion of the Target Bonus for the calendar year in which Executive’s
Date of Termination occurs and determined in accordance with the Pro Rata Target
Bonus Calculation. Target Bonus for severance purposes is defined under the
Executive Corporate Incentive Plan for the calendar year which precedes the year
in which occurs the Executive’s Date of Termination. Target Bonus is intended to
be a fixed severance payment equal to the prior year Target Bonus and not a
performance-contingent payment dependent on current year or prior year
performance. “Pro-Rata Target Bonus Calculation” is determined by multiplying
the Target Bonus by a fraction, the numerator of which is the number of days in
the fiscal year in which the Date of Termination occurs through the Date of
Termination and the denominator of which is three hundred sixty-five. Pro-rata
Target Bonus with respect to the calendar year in which Executive’s Date of
Termination occurs shall be paid only in the event the performance goals
established under the ECIP for that calendar year with respect to such Target
Bonus have been satisfied. Payment of the pro-rata Target Bonus shall be delayed
until following the date the Company’s Compensation Committee determines that
such performance goals have been satisfied, in accordance with the rules under
the ECIP (the “Performance Goal Determination Date”). Payment of the pro-rata
portion of the Severance Payment shall be paid in a lump sum on the date
described above or, if later, within 30 days of the Performance Goal
Determination Date with respect to such Performance-Conditioned Portion.


If (i) any amounts payable to the Executive under this Agreement or otherwise
are characterized as excess parachute payments pursuant to Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Section 4999”), and (ii) the
Executive thereby would be subject to any United States federal excise tax due
to that characterization, the Executive’s termination benefits hereunder will be
reduced to an amount so that none of the amounts payable constitute excess
parachute amounts payments if this would result, after taking into account the
applicable federal, state and local income taxes and the excise tax imposed by
Section 4999, in Executive’s receipt on an after-tax basis of the greatest
amount of termination and other benefits. The determination of any reduction
required pursuant to this section (including the determination as to which
specific payments shall be reduced) shall be made by a neutral party designated
by the Company and such determination shall be conclusive and binding upon the
Company or any related corporation for all purposes.


(B)     Equity Vesting. The Executive shall, subject to Section 8(h), be
entitled to receive accelerated vesting of all outstanding, unvested equity
awards. The schedule for acceleration of the various equity awards will be
governed by Section 12 (Change in Control) of the Stock Plan.         
            
(C)    Health and Welfare Benefits. The Company shall pay to Executive on a
monthly basis during the CIC Coverage Period a taxable monthly cash payment
equal to the COBRA premium for the highest level of coverage available under the
Company’s group health plans, but reduced by the monthly amount that Executive
would pay for such coverage if the Executive was an active employee. “CIC
Coverage Period” shall mean the period (I) commencing on the first day of the
month following the Release Effective Date (provided that if the 60 day period
described in Section 8(h) below begins in one calendar year and ends in another,
the CIC Coverage Period shall commence not earlier than January 1 of the
calendar year following the Date of Termination) and (II) ending on the earlier
of (x) the expiration of 24 months from the first day of the CIC Coverage
Period, and (y) the date that the Executive is eligible for coverage under the
health care plans of a subsequent employer. The


6

--------------------------------------------------------------------------------

                                


payments provided by this Section shall be conditioned upon the Executive being
covered by the Company’s health care plans immediately prior to the Date of
Termination. The foregoing payments are not intended to limit or otherwise
reduce any entitlements that Executive may have under COBRA. In addition, the
Company shall continue to provide the Executive with the same level of accident
(AD&D) and life insurance benefits upon substantially the same terms and
conditions (including contributions required by the Executive for such benefits)
as existed immediately prior to the Executive’s Date of Termination (or, if more
favorable to the Executive, as such benefits and terms and conditions existed
immediately prior to the Change in Control) for the same period for which the
Company shall provide the Executive with continued health care coverage
payments.


All other benefits, if any, due the Executive following termination pursuant to
this Section 8(g) shall be determined in accordance with the plans, policies and
practices of the Company; provided, however, that the Executive shall not
participate in any severance plan, policy or program of the Company. The
payments and other benefits provided for in this Section 8(g) are payments and
benefits to which the Executive is not otherwise entitled, are given in
consideration for the Release and are in lieu of any severance plan, policy or
program of the Company or any of its subsidiaries that may now or hereafter
exist. The payments and benefits to be provided pursuant to this Section 8(g)(i)
shall constitute liquidated damages and shall be deemed to satisfy and be in
full and final settlement of all obligations of the Company to the Executive
under this Agreement. The Executive acknowledges and agrees that such amounts
are fair and reasonable, and are her sole and exclusive remedy, in lieu of all
other remedies at law or in equity, with respect to the termination of her
employment hereunder. If, during the CIC Coverage Period, the Executive breaches
in any material respect any of her obligations under Section 9 or the
Confidentiality Agreement, the Company may, upon written notice to the
Executive, (x) terminate the CIC Coverage Period and cease to make any further
payments of the CIC Severance Payment and (y) cease any health and welfare
benefits and payments, except in each case as required by applicable law.


(ii)     For purposes of this Agreement “Change in Control” means the first to
occur of any one of the following events:
 
                (A)    any “Person,” as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934 (the “Exchange Act”) (other than
(1) the Company, (2) any Person who becomes the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act) of more than 50% of the Company’s then
outstanding securities eligible to vote in the election of the Board (“Voting
Securities”) as a result of a reduction in the number of Voting Securities
outstanding due to the repurchase of Voting Securities by the Company unless and
until such Person, after becoming aware that such Person has become the
beneficial owner of more than 50% of the then outstanding Voting Securities,
acquires beneficial ownership of additional Voting Securities representing 1% or
more of the Voting Securities then outstanding, (3) any trustee or other
fiduciary holding securities under an employee benefit plan of the Company, and
(4) any entity owned, directly or indirectly, by the stockholders of the Company
in substantially the same proportions as their ownership of Voting Securities),
is or becomes the beneficial owner, directly or indirectly, of more than 50% of
the Voting Securities (not including any securities acquired directly (or
through an underwriter) from the Company or the Companies);
 
            (B)    the date on which, within any twelve (12) month period
(beginning on or after the Effective Date), a majority of the directors then
serving on the Board are replaced by directors not endorsed by at least
two-thirds (2/3) of the members of the Board before the date of appointment or
election;
 
                (C)    there is consummated a merger or consolidation of the
Company with any other corporation or entity or the Company issues Voting
Securities in connection with a merger or consolidation of any direct or
indirect subsidiary of the Company with any other corporation, other than (1) a
merger or consolidation that would result in the Voting Securities outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into Voting Securities of the surviving or
parent entity) more than 50% of the Company’s then outstanding Voting Securities
or more than 50% of the combined voting power of such surviving or parent entity
outstanding immediately after such merger or consolidation or (2) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person, directly or indirectly, acquired more
than 50% of the Company’s then outstanding Voting Securities (not including any
securities acquired directly (or through an underwriter) from the Company or the
Companies); or


7

--------------------------------------------------------------------------------

                                


 
                (D)     the consummation of an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets
(or any transaction having a similar effect), provided that such agreement or
transaction of similar effect shall in all events require the disposition,
within any twelve (12) month period, of at least 40% of the gross fair market
value of all of the Company’s then assets; other than a sale or disposition by
the Company of all or substantially all of the Company’s assets to an entity, at
least 50% of the combined voting power of the voting securities of which are
owned directly or indirectly by stockholders of the Company in substantially the
same proportions as their ownership of the Company immediately prior to such
sale.


Notwithstanding the foregoing, in no event shall a Change in Control be deemed
to occur hereunder unless such event constitutes a change in ownership of the
Company, a change in effective control of the Company or a change in ownership
of a substantial portion of the Company’s assets within the meaning of Section
409A.
(g)    Mitigation; Offset. Following the termination of her employment under any
of the above clauses of this Section 8, the Executive shall have no obligation
or duty to seek subsequent employment or engagement as an employee (including
self-employment) or as a consultant or otherwise mitigate the Company's
obligations hereunder; nor shall the payments provided by this Section 8 be
reduced by the compensation earned by the Executive as an employee or consultant
from such subsequent employment or consultancy.


(h)    Release. Notwithstanding anything to the contrary in this Agreement,
receipt of the Severance Benefits and the CIC Severance Benefits or other
compensation or benefits under this Section 8 (other than the Base Obligations),
if any, by the Executive is subject to the Executive executing and delivering to
the Company a general release of claims following the Date of Termination, in
substantially the form attached as Exhibit B (the "Release"), that, within 60
days following the Executive’s Date of Termination, has become irrevocable by
the Executive (such date the Release becomes irrevocable being the “Release
Effective Date”). If the Executive dies or becomes legally incapacitated prior
to the Release Effective Date, then the Release requirements described in the
preceding sentence shall apply with respect to the Executive’s estate and the
Release shall be modified as reasonably necessary to allow for execution and
delivery by the personal representative of the Executive’s estate or the
Executive’s authorized legal representative, as applicable.


9.    Non-Competition. The Executive acknowledges and recognizes the highly
competitive nature of the businesses of the Company and accordingly agrees as
follows:


(a)    Non-Competition. For a period of two years following the Date of
Termination (the "Restricted Period"), regardless of the circumstances
surrounding such termination of employment, the Executive will not, directly or
indirectly (i) engage in any "Competitive Business" (as defined below) for the
Executive’s own account while she is in self-employment or acting as a sole
proprietor, (ii) enter the employ of, or render any services to, any person
engaged in a Competitive Business, (iii) acquire a financial interest in, or
otherwise become actively involved with, any person engaged in a Competitive
Business, directly or indirectly, as an individual, partner, shareholder,
officer, director, principal, agent, trustee or consultant, or (iv) interfere
with business relationships (whether formed before or after the Effective Date)
between the Company and customers or suppliers of the Company. For purposes of
this Agreement, "Competitive Business" shall mean (x) any national securities
exchange registered with the Securities and Exchange Commission, (y) any
electronic communications network or (z) any other entity that engages in
substantially the same business as the Company, in each case in North America or
in any other location in which the Company operates. For purposes of this
Agreement, "person" shall mean an individual, corporation, partnership, limited
partnership, limited liability company, syndicate, person (including, without
limitation, a "person" as defined in Section 13(d)(3) of the Securities Exchange
Act of 1934, as amended), trust, association or entity or government, political
subdivision, agency or instrumentality of a government.


(b)    Securities Ownership. Notwithstanding anything to the contrary in this
Agreement, the Executive may, directly or indirectly, own, solely as an
investment, securities of any person engaged in the business of the Company
which are publicly traded on a national or regional stock exchange or on the
over-the-counter market if the Executive (i) is not a controlling person of, or
a member of a group which controls, such person and (ii) does not, directly or
indirectly, own five percent or more of any class of securities of such person.


8

--------------------------------------------------------------------------------

                                




(c)    Severability. It is expressly understood and agreed that, although the
Executive and the Company consider the restrictions contained in this Section 9
to be reasonable, if a final judicial determination is made by a court of
competent jurisdiction that the time or territory or any other restriction
contained in this Agreement is an unenforceable restriction against the
Executive, the provisions of this Agreement shall not be rendered void, but
shall be deemed amended to apply as to such maximum time and territory and to
such maximum extent as such court may judicially determine or indicate to be
enforceable. Alternatively, in the event that any one or more of the provisions
of this Agreement shall be or become invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
of this Agreement shall not be affected thereby.


10.    Specific Performance The Executive acknowledges and agrees that the
Company's remedies at law for a breach or threatened breach of Section 9 above
would be inadequate and, in recognition of this fact, the Executive agrees that,
in the event of such a breach or threatened breach, in addition to any remedies
at law, the Company, without posting any bond, shall be entitled to obtain
equitable relief in the form of specific performance, temporary restraining
order, temporary or permanent injunction or any other equitable remedy which may
then be available.


11.    Disputes. Except as provided in Section 10 above, any dispute arising
between the parties under this Agreement, under any statute, regulation, or
ordinance, under any other agreement between the parties, and/or in way relating
to the Executive’s employment, shall be submitted to binding arbitration before
the American Arbitration Association (“AAA”) for resolution. Such arbitration
shall be conducted in New York, New York, and the arbitrator will apply New York
law, including federal law as applied in New York courts. The arbitration shall
be conducted in accordance with the AAA’s Employment Arbitration Rules as
modified herein. The arbitration shall be conducted by a panel of three
arbitrators that is mutually agreeable to both the Executive and the Company,
all in accordance with AAA’s Employment Arbitration Rules then in effect. If the
Executive and the Company cannot agree upon the panel of arbitrators, the
arbitration shall be settled before a panel of three arbitrators, one to be
selected by the Company, one by the Executive, and the third to be selected by
the two persons so selected, all in accordance with AAA’s Employment Arbitration
Rules. With respect to any and all costs and expenses associated with any such
arbitration that are not assignable to one of the parties by the arbitrator,
each party shall pay their own costs and expenses, including without limitation,
attorney’s fees and costs, except that the Company shall pay the cost of the
arbitrators and the filing fees charged to Executive by the AAA, provided she is
the claimant or counter claimant in such arbitration and is the prevailing
party. The award of the arbitrators shall be final and binding on the parties,
and judgment on the award may be confirmed and entered in any state or federal
court in the State and City of New York. The arbitration shall be conducted on a
strictly confidential basis, and Executive shall not disclose the existence of a
claim, the nature of a claim, any documents, exhibits, or information exchanged
or presented in connection with such a claim, or the result of any action
(collectively, “Arbitration Materials”), to any third party, with the sole
exception of the Executive’s legal counsel, who also shall be bound by
confidentiality obligations no less protective than the provisions set forth in
the Confidentiality Agreement. In the event of any court proceeding to challenge
or enforce an arbitrators’ award, the parties hereby consent to the exclusive
jurisdiction of the state and federal courts in New York, New York and agree to
venue in that jurisdiction. The parties agree to take all steps necessary to
protect the confidentiality of the Arbitration Materials in connection with any
such proceeding, agree to file all Confidential Information, as defined in the
Confidentiality Agreement (and documents containing Confidential Information)
under seal, subject to court order and agree to the entry of an appropriate
protective order encompassing the confidentiality terms of this Agreement.
Nothing contained in this Section 11 shall be construed to preclude the Company
from exercising its rights under Section 10 above.


12.    Miscellaneous.


(a)    Acceptance. The Executive hereby represents and warrants, as a material
inducement to the Company's agreement to enter into this Agreement, that there
are no legal, contractual or other impediments precluding the Executive from
entering into this Agreement or from performing the services with the Company
contemplated hereby. Any violation of this representation and warranty by the
Executive shall render all of the obligations of the Company under this
Agreement void ab initio and of no force and effect.




9

--------------------------------------------------------------------------------

                                


(b)    Entire Agreement; Amendments. This Agreement, together with the equity
award agreements between the Executive and the Company contain the entire
understanding of the parties with respect to the employment of the Executive by
the Company, and shall supersede any and all previous contracts, arrangements or
understandings between the Company and the Executive with respect to the subject
matter set forth herein. There are no restrictions, agreements, promises,
warranties, or covenants by and between the Company and the Executive and
undertakings between the parties with respect to the subject matter herein other
than those expressly set forth herein. This Agreement may not be altered,
modified or amended except by written instrument signed by the parties hereto.


(c)    No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party's rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.


(d)    Successor; Assignment. This Agreement is confidential and personal and
neither of the parties hereto shall, without the consent of the other, assign or
transfer this Agreement or any rights or obligations hereunder. Without limiting
the foregoing, the Executive's right to receive payments hereunder shall not be
assignable or transferable whether by pledge, creation of a security interest or
otherwise, other than a transfer by the Executive's will or by the laws of
descent and distribution. In the event of any attempted assignment or transfer
contrary to this Section 12(d), the Company shall have no liability to pay the
assignee or transferee any amount so attempted to be assigned or transferred.
The Company shall cause this Agreement to be assumed by any entity that succeeds
to all or substantially all of the Company's business or assets and this
Agreement shall be binding upon any successor to all or substantially all of the
Company's business or assets; provided, however, that no such assumption shall
release the Company of its obligations hereunder, to the extent not satisfied by
such successor, without the Executive's prior written consent.


(e)    Confidentiality of Tax Treatment and Structure. Notwithstanding anything
herein to the contrary, each party and its representatives may consult any tax
advisor regarding the tax treatment and tax structure of this Agreement and may
disclose to any person, without limitation of any kind, the tax treatment and
tax structure of this Agreement and all materials (including opinions or other
tax analyses) that are provided relating to such treatment or structure.


(f)    Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth on the execution page of this Agreement, provided
that all notices to the Company shall be directed to the attention of the
General Counsel or to such other address as either party may have furnished to
the other in writing in accordance herewith, except that notice of change of
address shall be effective only upon receipt:


if to the Company:


The Office of the General Counsel
Nasdaq, Inc.
One Liberty Plaza
New York, NY 10006


if to the Executive:


her address as shown in the records of the Company


(g)    Withholding Taxes. The Company may withhold from any amounts payable
under this Agreement such federal, state and local taxes as may be required to
be withheld pursuant to any applicable law or regulation.




10

--------------------------------------------------------------------------------

                                


(h)    Section 409A. Notwithstanding any other provision of this Agreement, any
payment, settlement or benefit triggered by termination of the Executive’s
employment with the Company shall not be made until six months and one day
following Date of Termination if such delay is necessary to avoid the imposition
of any tax, penalty or interest under Section 409A of the Internal Revenue Code
of 1986, as amended (Section “409A”). Any installment payments that are delayed
pursuant to this Section 12(h) shall be accumulated and paid in a lump sum on
the day that is six months and one day following the Date of Termination (or, if
earlier, upon the Executive’s death) and the remaining installment payments
shall begin on such date in accordance with the schedule provided in this
Agreement. For purposes of this Agreement, termination or severance of
employment will be read to mean a “separation from service” within the meaning
of Section 409A where it is reasonably anticipated that no further services
would be performed after that date or that the level of services the Executive
would perform after that date (whether as an employee or independent contractor)
would permanently decrease to no more than 20 percent of the average level of
bona fide services performed over the immediately preceding thirty-six (36)
month period. Additionally, the amount of expenses eligible for reimbursement or
in-kind benefits to be provided during one calendar year may not affect the
expenses eligible for reimbursement or any in-kind benefits to be provided in
any other calendar year and the right to reimbursement or in-kind benefits is
not subject to liquidation or exchange for another benefit. All reimbursements
shall be made no later than the last day of the calendar year following the
calendar year in which the Executive incurs the reimbursable expense. This
Agreement is intended to comply with the requirements of Section 409A (including
the exceptions thereto), to the extent applicable, and the Agreement shall be
administered and interpreted in accordance with such intent.  If any provision
contained in the Agreement conflicts with the requirements of Section 409A (or
the exemptions intended to apply under the Agreement), the Agreement shall be
deemed to be reformed to comply with the requirements of Section 409A (or the
applicable exemptions thereto). The Company, after consulting with the
Executive, may amend this Agreement or the terms of any award provided for
herein in any manner that the Company considers necessary or advisable to ensure
that cash compensation, equity awards or other benefits provided for herein are
not subject to United States federal income tax, state or local income tax or
any equivalent taxes in territories outside the United States prior to payment,
exercise, vesting or settlement, as applicable, or any tax, interest or
penalties pursuant to Section 409A. Any such amendments shall be made in a
manner that preserves to the maximum extent possible the intended benefits to
the Executive. This Section 12(h) does not create an obligation on the part of
the Company to modify this Agreement and does not guarantee that the amounts or
benefits owed under the Agreement will not be subject to interest and penalties
under Section 409A. For purposes of this Agreement, all rights to payments and
benefits hereunder shall be treated as rights to receive a series of separate
payments and benefits to the fullest extent allowed by Section 409A.


(i)    Clawback. The Executive agrees that compensation and benefits provided by
the Company under this Agreement or otherwise will be subject to recoupment or
clawback by the Company under any applicable clawback or recoupment policy of
the Company that is generally applicable to the Company’s executives, as may be
in effect from time-to-time, or as required by applicable law.


(j)    Audit Rights. Any and all equity compensation of any kind due hereunder
to Executive after the Date of Termination shall be accompanied by a detailed
statement from the Company showing the calculation for such compensation for the
period being measured. Within thirty (30) days after the delivery of such
statement, the Executive may notify the Company of any objections or changes
thereto, specifying in reasonable detail any such objections or changes.  If the
Executive does not notify the Company of any objections or changes thereto or if
within twenty (20) days of the delivery of an objection notice the Executive and
the Company agree on the resolution of all objections or changes, then such
statements delivered by the Company, with such changes as are agreed upon, shall
be final and binding.  If the parties shall fail to reach an agreement with
respect to all objections or changes within such twenty (20) day period, then
all disputed objections or changes shall, be subject to resolution in accordance
with Section 11 above.


(k)    Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.


(l)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.


11

--------------------------------------------------------------------------------

                                






*            *            *




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
          EXECUTIVE
     
     
/s/ Adena Friedman
Adena Friedman


     
     
Nasdaq, Inc.
     
     
By: /s/ Börje E. Ekholm
Börje E. Ekholm
     
 Title: Chairman of the Board




12

--------------------------------------------------------------------------------


                                


Exhibit A


    
NASDAQ CONTINUING OBLIGATIONS AGREEMENT




During the course of my employment or engagement with Nasdaq, Inc. and/or its
subsidiaries and affiliates (collectively, the “Company”), I understand that I
will have or be given access to, and/or receive, certain non-public,
confidential, and proprietary information and or specialized training and trade
secrets pertaining to the business of the Company and Company’s customers or
prospective customers (“Company Parties”). Any unauthorized disclosure or use of
such information would cause grave harm to the Company Parties. Therefore, to
assure the confidentiality and proper use of Confidential Information and other
Company Property (each as defined herein), and in consideration of my engagement
with the Company, my access to confidential information, training and trade
secrets, and the compensation paid or to be paid for my services during that
engagement, and the mutual covenants and promises contained herein, I agree to
the following:


1.    Confidentiality and Company Property.


All Confidential Information and Company Property is owned by and for the
Company Parties exclusively; is intended solely for authorized, work-related
purposes on behalf of the Company Parties; and shall not be used for personal or
other non-work related purposes. Specifically, without limitation, I shall not,
directly or indirectly, at any time during or after engagement with the Company,
without prior express written authorization from the Company: (a) divulge,
disclose, transmit, reproduce, convey, summarize, quote, share, or make
accessible to any other person or entity Confidential Information or non-public
Company Property; (b) use any Confidential Information or Company Property for
any purpose outside the course of performing the authorized duties of my work
with the Company; (c) remove Company Property or Confidential Information from
the Company Parties’ premises without obtaining prior express written
authorization from the Company; or (d) review or seek to access any Confidential
Information or Company Property except as required in connection with my work
for the Company.
2.    Non-Solicitation.


a)
Non-Solicitation of Customers, Potential Customers and Employees.



I agree that, for a period of twenty-four (24) months following my separation
from service for any reason, I shall not, directly or indirectly, without
express written consent from Company’s Office of General Counsel:


i)     Interfere with any customer relationship the Company has with any of its
current customers or potential customers that I had any involvement with,
directly or indirectly, during the last twelve (12) months of my employment; or


ii)    Solicit, or induce to enter into any business arrangement with, any
employee or contractor of the Company with whom I had any contact or a
relationship with during the last twelve (12) months of my employment; or


iii)     Solicit, or induce to enter into any business arrangement with, any
employee or contractor of the Company’s customers that I knew, or reasonably
could be expected to know, was solicited by the Company for any technology,
operations, sales or business role during the last twelve (12) months of my
employment with the Company.
3.    Inventions Assignment.    
    
a)
Ownership of Nasdaq Inventions by the Company.



(i)     As between me and the Company, all Nasdaq Inventions shall be owned by
the Company.




13

--------------------------------------------------------------------------------

                                


(ii)     I acknowledge that all Nasdaq Inventions shall be considered “works
made for hire” under applicable law and that the Nasdaq Inventions, and all
Intellectual Property Rights associated therewith, shall be the sole and
exclusive property of the Company.


(iii)     To the extent that any Nasdaq Inventions may not be considered “works
made for hire” (due to below Paragraph 3(b) or for any other reason), I hereby
assign to the Company, without any further consideration, all right, title, and
interest in and to all such Nasdaq Inventions, including all Intellectual
Property Rights associated therewith. I agree that this assignment includes a
present conveyance to the Company of ownership of Nasdaq Inventions that are not
yet in existence as of the Effective Date.
    
(iv)     To the extent, if any, that this Agreement does not provide the Company
with full ownership, right, title and interest in and to the Nasdaq Inventions,
I hereby grant the Company an exclusive, perpetual, irrevocable, fully-paid,
royalty-free, worldwide license to use, exploit, reproduce, perform (publicly or
otherwise), display (publicly or otherwise), create derivative works from,
modify, improve, develop, distribute, import, make, have made, sell, offer to
sell or otherwise dispose of the Nasdaq Inventions, effective immediately on its
creation, with the right to sublicense each and every such right, including
through multiple tiers, alone or in combination. To the extent that any Moral
Rights in the Nasdaq Inventions cannot be assigned under applicable law, I
hereby unconditionally and irrevocably waive and agree not to enforce any and
all Moral Rights, including any limitation on subsequent modification, to the
extent permitted under applicable law.
    
(v)     I agree to promptly make upon request full written disclosure to the
Company of any and all Nasdaq Inventions. During and after my employment or
engagement and at the Company’s request and expense, I will (i) assist the
Company in every proper way to establish or perfect the Company’s rights in the
Nasdaq Inventions and associated Intellectual Property Rights throughout the
world, including by executing in favor of the Company or its designee(s) any
necessary or desirable documents, including patent and copyright assignment
documents, and (ii) consent to or join in any action to enforce any Intellectual
Property Right associated with the Nasdaq Inventions. I agree that, if the
Company is unable, because of my unavailability, mental or physical incapacity,
or for any other reason, to secure my signature with respect to the purposes set
forth in the preceding sentence, then I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agent and
attorney-in-fact, to act for and on my behalf to execute and file any papers and
oaths, and to do all other lawfully permitted acts with respect to such Nasdaq
Inventions and associated Intellectual Property Rights to further the
prosecution, issuance, and enforcement of such Intellectual Property Rights with
the same legal force and effect as if executed by me. This power of attorney
shall be deemed coupled with an interest, and shall be irrevocable.


(vi)     I agree not to challenge the validity of the Nasdaq Inventions or the
Intellectual Property Rights associated therewith, or the ownership by the
Company (or its designee(s)) of the Nasdaq Inventions or the Intellectual
Property Rights associated therewith.    
4.    Non-Disparagement.    


I agree that I shall not issue, circulate, publish or utter any false or
disparaging, statement, remarks, opinions or rumors about the Company or its
shareholders unless giving truthful testimony under subpoena or court order.
Notwithstanding, I understand that I may provide truthful information to any
governmental agency or self-regulatory organization with or without subpoena or
court order. With the exception of communications made in a private corporate
communication as an employee or consultant with regard to a listing decision of
my employer or my consulting client, I agree that public communications
regarding a preference for listing a security on a market other than the
Company, that the quality of the Company as a securities market is in any way
inferior to any other securities market or exchange, and/or that the regulatory
efforts and programs of the Company are or have been lax in any way, are
specifically defined as disparaging and will constitute a material breach of
this Agreement. Nothing in this paragraph, however, shall prevent me from making
good faith, factual and truthful statements related to listing with the Company
as long as my statements are not based on proprietary information.




14

--------------------------------------------------------------------------------

                                


5.    Cooperation.    


If I receive a subpoena or process from any person or entity (including, but not
limited to, any governmental agency) which may or will require me to disclose
documents or information or provide testimony (in a deposition, court
proceeding, or otherwise) regarding, in whole or in part, any of the Company
Parties or any Confidential Information or Company Property, I shall: (a) to the
extent permissible by law, notify Nasdaq’s Office of the General Counsel of the
subpoena or other process within twenty-four (24) hours of receiving it; and (b)
to the maximum extent possible, not make any disclosure until the Company
Parties have had a reasonable opportunity to contest the right of the requesting
person or entity to such disclosure, limit the scope or nature of such
disclosure, and/or seek to participate in the proceeding or matter in which the
disclosure is sought.


6.    Return Of Confidential Information And Company Property.    


Upon my termination of engagement with the Company, for any reason, or if the
Company so requests, I shall promptly deliver to the Company all Confidential
Information and Company Property, including Nasdaq Inventions in my possession
or under my control, as well as all documents, disks, tapes, or other
electronic, digital, or computer means of storage, and all copies of such
information and property.


7.    Immunity for Disclosure of Trade Secrets in Certain Circumstances.


I understand and acknowledge that, pursuant to 18 U.S.C. §1833 (as defined in
the Defend Trade Secrets Act of 2016) and notwithstanding anything else in this
Agreement, I am permitted to disclose trade secrets to third parties under
certain circumstances.


The relevant portion of 18 U.S.C. § 1833 is reproduced as follows:




(b) Immunity From Liability for Confidential Disclosure of a Trade Secret to the
Government or in a Court Filing.—


   (1) Immunity.—An individual shall not be held criminally or civilly liable
under any Federal or State trade secret law for the disclosure of a trade secret
that—
         (A) is made—
            (i) in confidence to a Federal, State, or local government official,
either directly or indirectly, or to an attorney; and
             (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or
        (B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.


   (2) Use of trade secret information in anti-retaliation lawsuit.—An
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual—
         (A) files any document containing the trade secret under seal; and
         (B) does not disclose the trade secret, except pursuant to court order.



Nothing in this Agreement is intended to conflict with 18 U.S.C. §1833 or create
liability for disclosures of trade secrets that are expressly allowed by 18
U.S.C. §1833.




8.    Injunctive Action.    


I acknowledge that the provisions and restrictions of this Agreement are
reasonable and necessary for the protection of the Company Parties and their
respective businesses. These obligations are not limited in time to the duration
of my engagement and rather shall survive the termination of my engagement by
the Company, regardless of the reason for its termination. I agree that my
breach of any of the foregoing provisions will result in irreparable injury to
the Company Parties, that monetary relief alone will be inadequate to redress
such a breach, and further that the


15

--------------------------------------------------------------------------------

                                


Company shall be entitled to obtain an injunction to prevent and/or remedy such
a breach (without first having to post a bond).


In any proceeding for an injunction and upon any motion for a temporary or
permanent injunction (“Injunctive Action”), the Company’s right to receive
monetary damages shall not be a bar or interposed as a defense to the granting
of such injunction. The Company’s right to an injunction is in addition to, and
not in lieu of, any other rights and remedies available to the Company under law
or in equity, including any remedy the Company may seek in any arbitration
brought pursuant to Section 9 of this Agreement.


I hereby irrevocably submit to the jurisdiction of the courts of New York in any
Injunctive Action and waive any claim or defense of inconvenient or improper
forum or lack of personal jurisdiction under any applicable law or decision.
Upon the issuance (or denial) of an injunction, the underlying merits of any
such dispute shall be resolved in accordance with Section 9 of this Agreement.
9.    Arbitration.    


Except as provided in Section 8 of this Agreement, any dispute arising between
the Parties under this Agreement, under any statute, regulation, or ordinance,
under any other agreement between the Parties, and/or in way relating to my
engagement by the Company, shall be submitted to binding arbitration before the
American Arbitration Association (“AAA”) for resolution. Such arbitration shall
be conducted in New York, New York, and the arbitrator will apply New York law,
including federal law as applied in New York courts. The arbitration shall be
conducted in accordance with the AAA’s Employment Arbitration Rules as modified
herein. The arbitration shall be conducted by a single arbitrator, who shall be
an attorney who specializes in the field of employment law and who shall have
prior experience arbitrating employment disputes. The award of the arbitrator
shall be final and binding on the Parties, and judgment on the award may be
confirmed and entered in any state or federal court in the State of New York and
City of New York. In the event of any court proceeding to challenge or enforce
an arbitrator’s award, the Parties hereby consent to the exclusive jurisdiction
of the state and federal courts in New York, New York and agree to venue in that
jurisdiction.


The arbitration shall be conducted on a strictly confidential basis, and I shall
not disclose the existence of a claim, the nature of a claim, any documents,
exhibits, or information exchanged or presented in connection with such a claim,
or the result of any action (collectively, “Arbitration Materials”), to any
third party, with the sole exception of my legal counsel, who also shall be
bound by these confidentiality terms. The Parties agree to take all steps
necessary to protect the confidentiality of the Arbitration Materials in
connection with any such proceeding, agree to file all Confidential Information
(and documents containing Confidential Information) under seal, and agree to the
entry of an appropriate protective order encompassing the confidentiality terms
of this Agreement.


10.    Governing Law; Amendment; Waiver; Severability.


This Agreement shall be construed in accordance with and shall be governed by
the laws of the State of New York, excluding any choice of law principles. This
Agreement constitutes the entire agreement between the Parties with respect to
the subject matter hereof, and may not be amended, discharged, or terminated,
nor may any of its provisions be waived, except upon the execution of a valid
written instrument executed by me and the Company.     
If any term or provision of this Agreement (or any portion thereof) is
determined by an arbitrator or a court of competent jurisdiction to be invalid,
illegal, or incapable of being enforced, all other terms and provisions of this
Agreement shall nevertheless remain in full force and effect.


Upon a determination that any term or provision (or any portion thereof) is
invalid, illegal, or incapable of being enforced, the Company and I agree that
an arbitrator or reviewing court shall have the authority to amend or modify
this Agreement so as to render it enforceable and effect the original intent of
the Parties to the fullest extent permitted by applicable law.


11.    Definitions.




16

--------------------------------------------------------------------------------

                                


“Confidential Information” means any non-public, proprietary information
regarding the Company Parties, whether in writing or not, whether in digital,
hardcopy, or another format, including all personal information, all personnel
information, financial data, commercial data, trade secrets, business plans,
business models, organizational structures and models, business strategies,
pricing and advertising techniques and strategies, research and development
activities, software development, market development, exchange registration,
studies, market penetration plans, listing retention plans and strategies,
marketing plans and strategies, communication and/or public relations products,
plans, programs, recruiting strategies, databases, processes, work product or
inventions, financial formulas and methods relating to Company Parties’
business, computer software programs, accounting policies and practices, and all
strategic plans or other matters, strategies, and financial or operating
information pertaining to current or potential customers or transactions
(including information regarding each Company Party’s current or prospective
customers, customer names, and customer representatives), templates and
agreements, and all other information about or provided by the Company Parties,
including information regarding any actual or prospective business
opportunities, employment opportunities, finances, investments, and other
proprietary information and trade secrets. Notwithstanding the above,
Confidential Information shall not include any information that: (a) was known
to me prior to my engagement with the Company as evidenced by written records in
my possession prior to such disclosure; or (b) is generally and publicly
available and known to all persons in the industries where the Company conducts
business, other than because of any unauthorized disclosure by me.


“Company Property” means all property and resources of the Company Parties, or
any Company Party, including Confidential Information, each Company Party’s
products, each Company Party’s computer systems and all software, e-mail, web
pages and databases, telephone and facsimile services, and all other
administrative and/or support services provided by the Company Parties. I
further agree that “Company Property” shall include processes, data, works of
authorship, methods, Nasdaq Inventions, developments, and improvements that I
conceive, originate, develop, author, or create, solely or jointly with others,
during or as a result of my employment with the Company, or using Company
Property, and without regard to whether any of the foregoing also may be
included within “Confidential Information” as defined under this Agreement.


“Intellectual Property Rights” shall mean any or all statutory or common law
rights in, to, or arising under the following, worldwide: (a) patents, patent
applications, and design rights (including industrial design rights); (b) works
of authorship, including copyrights, Moral Rights, and mask work rights;
(c) trade secrets and other rights in know-how and confidential or proprietary
information; (d) trademarks, trade names, logos and service marks; (e) domain
names, web addresses and social media identifiers; (f) databases; (g) any
registrations or applications for registration for any of the foregoing (a)-(f),
including any provisionals, divisions, continuations, continuations-in-part,
renewals, reissuances, rights subject to and/or arising out of post-grant review
(including re-examinations) and extensions (as applicable); (h) all contract and
licensing rights and all claims and causes of action of any kind with respect to
any of the foregoing (a)-(h), including the right to sue and recover damages or
other compensation and/or obtain equitable relief for any past, present, or
future infringement or misappropriation thereof; and (i) analogous rights to
those set forth above.


“Moral Rights” shall mean all rights of attribution, paternity, integrity,
modification, disclosure and withdrawal, and any other rights throughout the
world that may be known as or referred to as “moral rights,” “artist’s rights,”
“droit moral,” or the like.


“Nasdaq Inventions” means ideas, improvements, trade secrets, know-how,
confidential technical or business information, sales and other commercial
relationships, potential sales and other commercial relationships, business
methods or processes, copyrightable expression, research, marketing plans,
computer software (including source code(s)), computer programs, original works
of authorship, industrial designs, trade dress, developments, discoveries,
trading systems, trading strategies and methodologies, improvements,
modifications, technology, algorithms and designs, (regardless of whether any of
the foregoing are subject to patent or copyright protection), that are (a) made,
conceived, expressed, developed, or reduced to practice by me (solely or jointly
with others) during or as a result of my employment with the Company or using
Company Property and (b) which relate in any manner to the Company, the business
of the Company (including the services the Company provides to any of the
Company Parties), or my engagement by the Company.




17

--------------------------------------------------------------------------------

                                


12.    Miscellaneous.    


This Agreement (a) may be executed in identical counterparts, which together
shall constitute a single agreement, and (b) shall be fairly interpreted in
accordance with its terms and without any strict construction in favor of or
against either Party, notwithstanding which Party may have drafted it. The
headings herein are included for reference only and are not intended to affect
the meaning or interpretation of the Agreement. This Agreement is binding upon,
and shall inure to the benefit of, me and the Company and our respective heirs,
executors, administrators, successors and assigns.
Without limiting the scope or generality of the terms of this Agreement in any
way, I acknowledge and agree that the terms of this Agreement and all
discussions regarding this Agreement are confidential, and accordingly I agree
not to disclose any such information to any third party, except to my
attorney(s), or as otherwise may be required by law. Notwithstanding the
foregoing, I may disclose to any prospective employer the fact and existence of
this Agreement, and provide copies of this Agreement to such entity. The Company
also has the right to apprise any prospective employer or other entity or person
of the terms of this Agreement and provide copies to any such persons or
entities.


13.    Other Terms of My Engagement.


Nothing in this Agreement alters the at-will nature of my employment or
engagement with the Company. I acknowledge and agree that my employment or
engagement is at-will, which means that both I and the Company shall have the
right to terminate such engagement at any time, for any reason, with or without
cause and with or without prior notice. To the extent I am signing this
Agreement in any capacity other than as an employee (e.g., consultant,
independent contractor), the written terms of my engagement supersede any
conflicting terms in this Agreement.


14.    Signature.


I hereby acknowledge and accept the terms of this Agreement as of the Effective
Date, by signature below.




Signature: /s/ Adena T. Friedman            Date: 11/3/2016


Print Name: Adena T. Friedman


18

--------------------------------------------------------------------------------

                                




Exhibit B


Release of Claims




GENERAL RELEASE
WHEREAS, Adena Friedman (hereinafter referred to as the "Executive") and Nasdaq,
Inc. (hereinafter referred to as "Employer") are parties to an Employment
Agreement, dated November 14, 2016 (the "Employment Agreement"), which provided
for the Executive's employment with Employer on the terms and conditions
specified therein; and
WHEREAS, the Executive has agreed to execute a release of the type and nature
set forth herein as a condition to her entitlement to certain payments and
benefits upon her termination of employment with Employer.
NOW, THEREFORE, in consideration of the premises and mutual promises herein
contained and for other good and valuable consideration received or to be
received by the Executive in accordance with the terms of the Employment
Agreement, it is agreed as follows:    
1.     Excluding enforcement of the covenants, promises and/or rights reserved
herein, the Executive hereby irrevocably and unconditionally releases, acquits
and forever discharges Employer and each of Employer's owners, stockholders,
predecessors, successors, assigns, directors, officers, employees, divisions,
subsidiaries, affiliates (and directors, officers and employees of such
companies, divisions, subsidiaries and affiliates) and all persons acting by,
through, under or in concert with any of them (collectively "Releasees"), or any
of them, from any and all all Claims (as defined below) through the date of this
Release. You agree not to file a lawsuit or arbitration to assert any such
Claim. Further, you agree that should any other person, organization or entity
file a lawsuit or arbitration to assert any such Claim, you will not seek or
accept any personal relief in such action.
a.
Definition of “Claims.” Except as stated below, “Claims” includes without
limitation all actions or demands of any kind that you may now have or have had
or reasonably known you should have had (although you are not being asked to
waive Claims that may arise after the date of this Agreement). More
specifically, Claims include rights, causes of action, damages, penalties,
losses, attorneys’ fees, costs, expenses, obligations, agreements, judgments and
all other liabilities of any kind or description whatsoever, either in law or in
equity, whether known or unknown, suspected or unsuspected. The nature of Claims
covered by this release includes without limitation all actions or demands in
any way based on your employment with the Company, the terms and conditions of
such employment, or your separation from employment. More specifically, all of
the following are among the types of Claims which are waived and barred by this
General Release of Claims to the extent allowable under applicable law and are
considered illustrative but not exhaustive:



•
Contract Claims, whether express or implied;



•
Tort Claims, such as for defamation or emotional distress;



•
Claims under federal, state and municipal laws, regulations, ordinance or court
decisions of any kind;



•
Claims of discrimination, harassment or retaliation, whether based on race,
color, religion, gender, sex, age, sexual orientation, handicap and/or
disability, genetic information, national origin, or any other legally protected
class;



•
Claims under the AGE DISCRIMINATION IN EMPLOYMENT ACT, Title VII of the Civil
Rights Act of 1964, as amended, the Americans with Disabilities Act as amended,
the Genetic Information Nondiscrimination Act, the Family and Medical Leave Act,
and similar state and local statutes, laws and ordinances, including but not
limited to the New York State Human Rights Law, the New York



19

--------------------------------------------------------------------------------

                                


Labor Act, the New York Equal Pay Law, the New York Civil Rights Law, the New
York Rights of Persons With Disabilities Law, and the New York Equal Rights Law,
all as amended;


•
Claims under the Employee Retirement Income Security Act, the Occupational
Safety and Health Act, the False Claims Act, and similar state and local
statutes, laws and ordinances;



•
Claims for wrongful discharge; and



•
Claims for attorneys’ fees, including litigation expenses and/or costs,



provided, however, that this release shall not apply to any of the obligations
of Employer or any other Releasee under the Employment Agreement, or under any
agreements, plans, contracts, documents or programs described or referenced in
the Employment Agreement; and provided, further, that this release shall not
apply to any rights the Executive may have to obtain contribution or indemnity
against Employer or any other Releasee pursuant to contract, Employer's
certificate of incorporation and by-laws or otherwise.
b.
Exclusions: Notwithstanding any other provision of this release, the following
are not barred by the release: (a) Claims relating to the validity of this
Agreement; (b) Claims by either party to enforce this Agreement; (c) Claims
which are not legally waiveable, including SEC whistleblowing claims pursuant to
Rule 21F-17. In addition, this General Release of Claims will not operate to
limit or bar your right to file an administrative charge of discrimination with
the Equal Employment Opportunity Commission (EEOC) or to testify, assist or
participate in an investigation, hearing or proceeding conducted by the EEOC.
However, the Release does bar your right to recover any personal or monetary
relief, including if you or anyone on your behalf seeks to file a lawsuit or
arbitration on the same basis as the charge of discrimination. Additionally,
nothing in this Release should have a chilling effect on your ability to engage
in whistleblowing activity, by prohibiting or restricting you (or your attorney)
from initiating communications directly with, or responding to any inquiry from,
or providing testimony before, the SEC or FINRA regarding your employment at the
Company, and nothing prevents you from reporting to, communicating with,
contacting, responding to an inquiry from, providing relevant information to,
participating or assisting in an investigation conducted by, or receiving a
monetary award from the SEC or any other governmental enforcement agency related
to such communication (except as noted in Section 3(b) above).



2.    The Executive expressly waives and relinquishes all rights and benefits
afforded by California Civil Code Section 1542 and does so understanding and
acknowledging the significance of such specific waiver of Section 1542. Section
1542 states as follows:
"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR."
Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of the Releasees, the
Executive expressly acknowledges that this Agreement is intended to include in
its effect, without limitation, all Claims that the Executive does not know or
suspect to exist in the Executive's favor at the time of execution hereof, and
that this Agreement contemplates the extinguishment of any such Claim or Claims.
3.    The Executive understands that she has been given a period of 21 days to
review and consider this General Release before signing it pursuant to the Age
Discrimination In Employment Act of 1967, as amended. The Executive further
understands that she may use as much of this 21-day period as the Executive
wishes prior to signing.


20

--------------------------------------------------------------------------------

                                


4.    The Executive acknowledges and represents that she understands that she
may revoke the waiver of her rights under the Age Discrimination In Employment
Act of 1967, as amended, effectuated in this Agreement within 7 days of signing
this Agreement. Revocation can be made by delivering a written notice of
revocation to Office of the General Counsel, Nasdaq, Inc., One Liberty Plaza,
New York, New York 10006. For this revocation to be effective, written notice
must be received by the General Counsel no later than the close of business on
the seventh day after the Executive signs this Agreement. If the Executive
revokes the waiver of her rights under the Age Discrimination in Employment Act
of 1967, as amended, Employer shall have no obligations to the Executive under
Section 8 (other than the Base Obligations) of the Employment Agreement.
5.    The Executive and Employer respectively represent and acknowledge that in
executing this Agreement neither of them is relying upon, and has not relied
upon, any representation or statement not set forth herein made by any of the
agents, representatives or attorneys of the Releasees with regard to the subject
matter, basis or effect of this Agreement or otherwise.
6.    This Agreement shall not in any way be construed as an admission by any of
the Releasees that any Releasee has acted wrongfully or that the Executive has
any rights whatsoever against any of the Releasees except as specifically set
forth herein, and each of the Releasees specifically disclaims any liability to
any party for any wrongful acts.
7.    It is the desire and intent of the parties hereto that the provisions of
this Agreement be enforced to the fullest extent permissible under law. Should
there be any conflict between any provision hereof and any present or future
law, such law will prevail, but the provisions affected thereby will be
curtailed and limited only to the extent necessary to bring them within the
requirements of law, and the remaining provisions of this Agreement will remain
in full force and effect and be fully valid and enforceable.
8.    The Executive represents and agrees (a) that the Executive has to the
extent she desires discussed all aspects of this Agreement with her attorney,
(b) that the Executive has carefully read and fully understands all of the
provisions of this Agreement, and (c) that the Executive is voluntarily entering
into this Agreement.
9.    This General Release shall be governed by, and construed in accordance
with, the laws of the State of New York, without giving effect to the conflicts
of laws principles thereof or to those of any other jurisdiction which, in
either case, could cause the application of the laws of any jurisdiction other
than the State of New York. This General Release is binding on the successors
and assigns of, and sets forth the entire agreement between, the parties hereto;
fully supersedes any and all prior agreements or understandings between the
parties hereto pertaining to the subject matter hereof; and may not be changed
except by explicit written agreement to that effect subscribed by the parties
hereto.
PLEASE READ CAREFULLY. THIS GENERAL RELEASE INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.
This General Release is executed by the Executive and Employer as of the ____
day of ______, 20__.
____________________________________
Adena Friedman
Nasdaq, Inc.
By: /s/ Börje E. Ekholm
Name: Börje E. Ekholm
Title: Chairman of the Board


21